Title: To James Madison from Jonathan Jennings, 4 October 1814 (Abstract)
From: Jennings, Jonathan
To: Madison, James


        § From Jonathan Jennings. 4 October 1814, House of Representatives. “I enclose you recommendations, from the members of the Legislature of the Indiana, in favour of Col: John Tipton and Pierce Chamberlin Esquire, for appointments in the army of the U. States. With the enclosed recommendations, I add my own, confident of the qualifications of the applicants, and hope they will meet that attention to which they are entitled.”
      